Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Species II in the reply filed on 8/2/2021 is acknowledged.
The traversal was on the ground of priority date of the citation “Azize” used in the restriction. The examiner agrees and hereby withdraws the previous restriction. 

Claim Objections
Claim 26 is objected to because of the following informalities: “the first layer” in line 4. For the purpose of examination, it is considered as “a first layer”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 33, 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 30, the independent claim 26, on which this claim depends, shows “the anode is in electrical contact with the first layer”, whereas this dependent claim shows “the second layer extending below the anode” in line 3. It is not clear as to how both can be happening at the same time. Further clarification may be needed.

Regarding claim 33, the independent claim 26, on which this claim depends, shows “the anode is in electrical contact with the first layer”, whereas this dependent claim shows “the anode is spaced apart from the first layer”, lines 1-2. It is not clear as to how both can be happening at the same time. Further clarification may be needed.

Regarding claim 43, the independent claim 40, on which this claim depends, shows “the anode is in electrical contact with the first layer”, in line 9, whereas this dependent claim shows “the anode separated from the first layer” in line 2. It is not clear as to how both can be happening at the same time. Further clarification may be needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 26-29, 31, 34-38, 40-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0140660 A1 (“Wu”).

Regarding claim 26, Wu shows (Fig. 9d) a Group III-Nitride (III-N) device structure comprising: 
a heterostructure having three or more layers (22, 123, 24) comprising III-N material (22 from AlInGaN, para 51-52, 123 from AlN, para 60 and 24 from AlInGaN, para 52); 
an anode (27, para 60) within a recess that extends through two or more of the layers, wherein the anode is in electrical contact with a first layer (22); 
a cathode (28, para 60), wherein the cathode is on the first layer of the heterostructure; and 
a conducting region (26) in the first layer in direct contact to the cathode and conductively connected to the anode.
Wu (Embodiment of Fig. 9d) does not show the cathode comprises donor dopants.
Wu (Embodiment of Fig. 7a) shows the cathode comprises donor dopants (28 with 32, para 56).

The motivation to do so is that the combination produces the predictable result of decreased contact resistivity of the cathode (para 56).  

Regarding claim 27, Wu shows (Fig. 9d) the conducting region in the first layer is associated with polarization fields of a second layer (since Wu shows the first layer consisting of AlInGaN (para 51-52) and the second layer consisting of AlN (para 60)).

Regarding claim 28, Wu shows (Fig. 9d) wherein a Schottky barrier is between the conducting region in the first layer (22) and the anode (27).

Regarding claim 29, Wu shows (Fig. 9d) wherein the conducting region in the first layer (22) extends below the anode (27) [as shown in figure].

Regarding claim 31, Wu shows (Fig. 9d) wherein the first layer (22) of the heterostructure comprises Ga and N (AlInGaN, para 51-52) and a second layer (123) of the heterostructure comprises Al and N (para 60).

Regarding claim 34, Wu shows (Fig. 9d) wherein the anode comprises Ni (para 53).

Regarding claim 35, Wu shows (Fig. 9d) wherein the anode comprises a first width within the recess and a second width beyond the recess, wherein the second width of the anode comprises an overhang over one or more layers of the heterostructure.

claim 36, Wu shows (Fig. 9d) a heterostructure having three or more layers (22, 123, 24) comprising III-N material (22 from AlInGaN, para 51-52, 123 from AlN, para 60 and 24 from AlInGaN, para 52), a first layer of the heterostructure (22); 
an anode (27, para 60) within a recess that extends through two or more of the layers, wherein the anode is in electrical contact with the first layer and wherein the anode comprises a first width (lower part) within the recess and a second width (above the three layers) beyond the recess; and 
a cathode (28), wherein the cathode is on the first layer of the heterostructure.
Wu (Fig. 9d) does not show a computer platform comprising: 
one or more transceiver; 
a processor communicatively coupled to the transceiver; and 
an antenna coupled to the transceiver, wherein the transceiver is coupled to a III-N device;
a first layer of the heterostructure comprises donor dopants;
cathode comprising donor dopants;
wherein the cathode extends beyond the heterostructure.
Wu (Embodiment of Fig. 7a) shows a first layer (22) of the heterostructure comprises donor dopants (32 within 22);
cathode (28 with 32 and 38) comprising donor dopants;
wherein the cathode extends beyond the heterostructure (38 is below the heterostructure).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wu Emb 7a, with donor dopants, to the invention of Wu (Emb Fig. 9d).
The motivation to do so is that the combination produces the predictable result of decreased contact resistivity of the cathode and improved channel conductivity (para 56).


Regarding claim 37 and claim 38, the prior art as noted in the above rejection of claim 31 or 34 respectively, discloses the entire claimed invention.

Regarding claim 40, Wu shows (Fig. 9d) a method of forming a Group III-Nitride (III-N) device structure, the method comprising: 
forming a heterostructure comprising three or more (22, 123, 24) III-N material layers, a first layer (22) of the heterostructure; 
forming a cathode (28) semiconductor on the first layer of the heterostructure; and 
forming an anode (27) within a recess that extends through two or more of the layers, wherein the anode is in electrical contact with the first layer and wherein the anode comprises a first width (lower part of 27) within the recess and a second width (27 above recess) beyond the recess.

cathode comprising donor dopants;
wherein the cathode extends beyond the heterostructure.
Wu (Embodiment of Fig. 7a) shows a first layer (22) of the heterostructure comprises donor dopants (32 within 22);
cathode (28 with 32 and 38) comprising donor dopants;
wherein the cathode extends beyond the heterostructure (38 is below the heterostructure).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Wu Emb 7a, with donor dopants, to the invention of Wu (Emb Fig. 9d).
The motivation to do so is that the combination produces the predictable result of decreased contact resistivity of the cathode and improved channel conductivity (para 56).

Regarding claim 41, Wu shows (Fig. 9d) wherein forming the heterostructure comprises forming the first layer (22) of the heterostructure comprising Ga and N (AlInGaN, para 51-52) and forming a second layer (123) of the heterostructure comprising Al and N (para 60).

Regarding claim 44, Wu shows (Fig. 9d) wherein forming the anode comprises forming an anode comprising Ni (para 53).

2. Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 26 or claim 40 above, in view of US 2006/0118822 A1 (“Curatola”).

claim 32, Wu shows (Fig. 9d) first layer.
Wu does not show further comprising donor dopants in the first layer of the heterostructure comprising a delta doping layer or an implanted doping layer.
Curatola shows (Fig. 1) further comprising donor dopants (lowermost 112) in the first layer (110 with 108) comprising a delta doping layer or an implanted doping layer (para 19).
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Curatola, with implanted doping layer 112, to the invention of Wu.
The motivation to do so is that the combination produces the predictable result of having a conductive channel (para 19).   

Regarding claim 42, the prior art as noted in the above rejection of claim 32, discloses the entire claimed invention.

3. Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu as applied to claim 40 above, in view of US 2016/0071832 A1 (“Yoo”).

Regarding claim 45, Wu shows (Fig. 9d) forming the anode.
Wu does not show the anode comprises forming an anode comprising six outer sides.
Yoo shows (Fig. 3) the anode (52, para 83) comprises forming an anode comprising six outer sides.
It would have been obvious to one of ordinary skill in the art, at or before the effective filing date of the invention was made, to add the invention of Yoo, with anode having six sides, to the invention of Wu.
The motivation to do so is that the combination produces the predictable result of high current density for a group of diodes within an area (para 83).  

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 39, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “further comprising a second anode between the cathode and the anode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/WASIUL HAIDER/Examiner, Art Unit 2819